ALMON, Justice.
Appellant Walker brought suit to sell certain land in Blount County for division.
After hearing evidence ore tenus the trial court denied the relief sought by appellant. The court found that appellee Barber purchased the land in December, 1952, and went into actual possession at that time. He further found that Barber and his tenants have remained in actual possession for a period in excess of twenty years. Morris v. Yancey, 267 Ala. 657, 104 So.2d 553.
When evidence is heard orally the finding of the trial court has the effect of a jury verdict and if fairly supported by credible evidence will not be disturbed on appeal, unless plainly erroneous. Ala. Digest, Appeal and Error, Key <®=31009.
There is ample evidence to support the judgment of the trial court.
The judgment is therefore affirmed.
Affirmed.
HEFLIN, C. J., and BLOODWORTH, FAULKNER and EMBRY, JJ., concur.